Citation Nr: 1706993	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-40 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 
30 percent for chronic headaches for the period from January 1, 2007 to August 4, 2009. 

2.  Entitlement to a higher initial disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine (lumbar spine disability). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1977 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In December 2014, the Veteran testified in a Travel Board hearing in San Antonio, Texas, before the undersigned Veterans Law Judge (VLJ).  The December 2014 Board hearing transcript has been associated with the claims file on VBMS.  

In a November 2015 decision, the Board denied an initial disability rating in excess of 20 percent for degenerative arthritis of the cervical spine, denied an initial disability rating in excess of 10 percent for the lumbar spine disability, and granted an initial disability rating of 30 percent, but no higher, for the chronic headaches disability for the period from January 1, 2007 to August 4, 2009.  

Subsequently, the Veteran's representative and the Secretary of Veterans Affairs agreed to a Joint Motion for "Partial" Remand (JMR) in September 2016 that partially vacated the November 2015 Board decision to the extent that it denied an initial disability rating in excess of 10 percent for the lumbar spine disability and denied an initial disability rating in excess of 30 percent for the chronic headaches disability for the period from January 1, 2007 to August 4, 2009, as well as with respect to the Board's finding that a TDIU was not raised by the record during the appeal for a higher initial rating for the chronic headaches disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran explicitly abandoned the appeal with regard to all other issues decided by the November 2015 decision.  

In the instant decision, the Board discusses the relevant law and evidence and addresses whether the Veteran's chronic headache disability symptoms are similar to those in the 50 percent rating criteria, and is remanding the issues of a higher initial rating for the lumbar spine disability and TDIU.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  

The issues of a higher initial rating for the lumbar spine disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the initial rating period from January 1, 2007 to August 4, 2009, the service-connected chronic headaches disability more nearly approximated characteristic prostrating attacks capable of producing severe economic inadaptability.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent for chronic headaches have been met for the period from January 1, 2007 to August 4, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants a 50 percent maximum schedular rating for the chronic headaches disability for the period from January 1, 2007 to August 4, 2009, representing a complete allowance of the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Higher Initial Rating for Chronic Headaches 

The Veteran is in receipt of a 30 percent initial disability rating for the service-connected chronic headaches disability for the period from January 1, 2007 to August 4, 2009 under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Under DC 8100, a 
30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected chronic headaches disability have been manifested by more severe symptoms than contemplated by the 30 percent disability rating assigned for the initial rating period from January 1, 2007 to August 4, 2009.  

Initially, directly addressing the arguments made in the November 2016 JMR, the Veteran's attorney argued that the Board's November 2015 decision failed to consider Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  The attorney argued that the term "productive of economic inadaptability" could have either the meaning of "producing" or "capable of producing" economic inadaptability, and that the evidence of record suggests that the service-connected chronic headaches disability was "capable of producing" economic inadaptability for the period at issue.  Id.  

After a review of all the evidence, lay and medical, the Board finds that the chronic headaches disability more nearly approximates very frequent, completely prostrating headaches with prolonged attacks capable of producing economic inadaptability for the initial rating period from January 1, 2007 to August 4, 2009, so warrants a higher 50 percent rating under DC 8100.  38 C.F.R. § 4.124a.  The Veteran asserted that he suffered from severe headaches in service and that these headaches increased in severity since service discharge.  The July 2007 VA examination report reflects that the Veteran reported headache attacks on average three times per day, lasting about 30 minutes each, which caused the Veteran to seek a dark room, go to bed, and stay away from people until medications provide fleeting relief.  See also December 2014 Board hearing transcript.  As stated in the September 2016 JMR, the Board should not consider the effect of medications when the DC in question was silent as to that factor.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  This evidence more nearly approximates very frequent, completely prostrating headaches under DC 8100.  38 C.F.R. § 4.124a.  

The Veteran has asserted that during the period from 2007 to 2009 he worked as an unpaid intern at his brother's mortgage business, and that the headache attacks caused him to stop work at times, lock himself in an office, close the blinds, and remain unavailable for hours until medications had an effect.  See, e.g., December 2014 Board hearing transcript.  Based on the foregoing, the Board finds that the evidence more nearly approximates a headaches disability picture that was capable of producing economic inadaptability for the initial rating period from January 1, 2007 to August 4, 2009.  

While the evidence of record shows that there is some adaptability in this case, the Court's holding in Pierce indicates that a 50 percent rating under DC 8100 does not require the complete inability to work.  In this case, the evidence demonstrates that the Veteran has three headache attacks per day, lasting approximately 30 minutes each.  While the Veteran was accommodated because he worked at his brother's business, the Veteran was working as an unpaid intern.  As such, the record reflects that the headaches disability more nearly approximates very frequent, completely prostrating headaches with prolonged attacks that are capable of producing economic inadaptability.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for a 50 percent (maximum) schedular disability rating for chronic headaches disability have been met for the initial rating period from January 1, 2007 to August 4, 2009.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the chronic headaches disability for any part of the initial rating period on appeal from January 1, 2007 to August 4, 2009.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the migraine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 8100, specifically provide for disability ratings based on the average impairment of earning capacity resulting from migraines involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the migraines, including whether the migraines are prostrating, and includes consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the migraines manifested as very frequent, completely prostrating headaches with prolonged attacks capable of producing economic inadaptability for the initial period from January 1, 2007 to August 4, 2009.  These symptoms and resulting degree of occupational impairment are part of or similar to the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the chronic headaches to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for chronic stage 3 renal failure, sleep apnea, chronic headaches, right and left radial nerve neuritis, degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, right and left sciatic nerve neuritis, degenerative joint disease of the right shoulder, right and left ankle sprains, seasonal allergic rhinitis, erectile dysfunction, scar status-post left varicocele operation, and adjustment disorder with anxiety and depression. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected chronic headaches disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 50 percent for chronic headaches for the period from January 1, 2007 to August 4, 2009 is granted.


REMAND

Initial Rating for Lumbar Spine Disability

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate where the competent medical evidence is otherwise insufficient to decide the claim.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The September 2016 JMR concluded that the Board did not address the Veteran's  December 2014 Board hearing testimony that he has low back spasms and tightness that cause him to walk with an altered gait, or the November 2014 private medical record reflecting "a mildly antalgic gait."  The most recent May 2014 VA examination report noted that the Veteran did not have muscle spasm, guarding, or localized tenderness of the lumbar spine, nor did the Veteran have abnormal gait or abnormal spinal contour.  The Board finds that the December 2014 Board hearing testimony and the November 2014 private medical record amount to an assertion that the lumbar spine disability symptoms have worsened since the last VA examination.  Accordingly, the Board finds that a remand for an updated VA examination of the lumbar spine is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was conducted at the most recent May 2014 VA examination.  As such, the Board is remanding for further VA examination.


TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice, 
22 Vet. App. 447.  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A July 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that the Veteran asserted an inability to work due to headaches and arthritis and that he became too disabled to work in December 2007.  The December 2014 Board hearing transcript reflects that the Veteran reported that he was working in a mortgage office from 2007 to 2009.  In a November 2016 statement, the Veteran clarified that he tried to work as an unpaid intern in his brother's mortgage business but that the chronic headaches disability caused him to stop work at times, lock himself in an office, close the blinds, and remain unavailable for hours until medications had an effect.  See also December 2014 Board hearing transcript.  

Taking Rice into consideration, the Board is construing this evidence, specifically the July 2012 VA Form 21-8940, the December 2014 Board hearing transcript, and the November 2016 Veteran statement, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion, preferably by a vocational specialist may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, the issues of higher initial rating for the lumbar spine disability and TDIU are REMANDED for the following actions:

1. Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

Report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.  The examiner is requested to specifically opine as to whether the Veteran's lumbar muscle spasm, guarding, or localized tender are severe enough to cause abnormal gait.  In doing so, the VA examiner is requested to specifically comment on the Veteran's December 2014 Board hearing testimony that he has low back spasms and tightness that cause him to walk with an altered gait, and the November 2014 private medical record reflecting "a mildly antalgic gait." 

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

2. Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any related development (such as a VA Form 21-8940).

3. Schedule a VA examination to be conducted by a vocational or similar specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are chronic stage 3 renal failure, sleep apnea, chronic headaches, right and left radial nerve neuritis, degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, right and left sciatic nerve neuritis, degenerative joint disease of the right shoulder, right and left ankle sprains, seasonal allergic rhinitis, erectile dysfunction, scar status-post left varicocele operation, and adjustment disorder with anxiety and depression.

The examiner should obtain from the Veteran a full and current employment history.  The examiner should also review the relevant evidence in the claims file, to include any prior VA examinations.  

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

4. Thereafter, the issue of higher initial rating for the lumbar spine disability should be readjudicated and the issue of a TDIU should be adjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


